AFFIRM;    Opinion   Filed   February   22, 2013.




                                               In The
                                  Qttntrt of Apprata
                         FiftI! titrict of rxas at a11a
                                        No. 05-i 1-00685-CR
                                        No. 05-1 1-00686-CR


                                  SEAN WEISNER, Appellant

                                                    V.

                               TIlE STATE OF TEXAS, Appellee


                      On Appeal from the First Criminal District Court
                                    Dallas County, Texas
                     Trial Court Cause Nos. FiO-58692-H & Fl0-58626-H


                               MEMORANDUM OPINION
                             Before Justices Moseley, Francis, and Lang
                                    Opinion By Justice Moseley

       After Sean Weisner pleaded guilty to two charges of aggravated assault, ajury sentenced him

to 10 years’ confinement and 70 years’ confinement. In a single issue on appeal, Weisner argues the

trial court abused its discretion by overruling his objection to the admission of hearsay testimony

during the sentencing phase. The background and facts of the case are well-known to the parties;

thus, we do not recite them here in detail. Because all dispositive issues are settled in law, we issue

this memorandum opinion. TEX. R. App. P. 47.2(a), 47.4. We affirm.
       Weisner and his exgirlfriend, Latosha Hill, had fbur children together.            Their oldest

daughter, LW,, saw Weisner shoot her mother. Weisner also shot Hill’s friend, Marcus Jones,

during the same incident. Both victims survived, Jones testified as a witness for the State.

       Weisner’s complaint on appeal relates to testimony by Jones, during direct examination, as

to what LW, said to him after the incident. Specifically, Jones testified:

       Well, from what she [C.W.] told me, she said... She said that her mother was trying
       to go toward the window and he grabbed her. I don’t know what she said he said to
       her but she was like, if you’re going to shoot me, shoot me. He put the gun up to her,
       shot her. She said he spit on her, kicked her and say [sic], that’s what you get. And
       laughed.

Weisner argues Jones’s statements about what LW. told Jones are hearsay, they were improperly

admitted, and they were prejudiciaL to him.

       Even if we assume the trial court erred by allowing Jones to testify about what LW. told him,

we must affirm if the error did not affect Weisner’s substantial rights .See TEx. R. App. p. 44.2(b)

(any non-constitutional error that does not affect the defendant’s substantial rights must be

disregarded). Substantial rights are not affected by the erroneous admission of evidence if, after

reviewing the record as a whole, the appellate court has fair assurance that the error did not influence

the jury or had but a slight effect. iviotilla v. State, 78 S.W.3d 352, 355 (Tex. Crim. App. 2002). We

consider the other evidence admitted in the case, the nature of the evidence supporting the jury’s

determination, and the character of the alleged error and how it might be considered in connection

with other evidence in the case. See Id. lfthe same or similar evidence is admitted without objection

at another point in the trial, the error is harmless. Coble v. State, 330 S.W.3d 253, 282 (Tex. Crim.

App. 2010) (quoting Leday v. State, 983 S.W.2d 713, 718 (Tex. Crim. App. 1998)).

        Regarding the assault subject to this appeal, Hill testified Weisner came to her apartment to

give C. W. a birthday gift. When Weisner saw Jones in the apartment, he began shooting. Hill ran
to a different part of the apartment and Weisner followed her. Weisner then looked at Hill and shot

her in the lace. She did not remember how many     times   he shot her before she became unconscious.

She then spent two and a half months in the hospital recovering. At the time of trial, the right side

of her face remained paralyzed, she could not open her eyes, she needed more surgeries, she

struggled to walk, and she suffered chronic headaches.

       CW. testified that on the day of the assaults, she heard two gunshots tired and she heard her

mother telling Weisner not to shoot Jones before Weisner shot Jones, C.W. said her mom attempted

to escape out a window, but Weisner pulled Hill back and Hill fell to the floor. C.W. “saw fire     out


the gun, and he shot her” five times. Afterward, he had “a grin on his lace that was evil,” a “smile

and a mad look.” He then spit on Hill and ran out the door to the apartment.

        The State presented other substantial evidence in support of lengthy sentences for Weisner.

Hill testified Weisner physically abused her for years and recounted some of the incidents of abuse.

She testified that on a prior occasion, he put a gun in her mouth and threatened to kill her. In yet

another instance, Weisner threatened to shoot Hill and beat her so she “couldn’t even walk.” Said

Hill: “I-fe beat me in my private so bad, just kicking me in my private, just kicking me everywhere.

I had lumps in my stomach, in my neck.” Hill testified she previously tiled assault charges against

Weisner and dropped them.

          Considering all of the evidence (including that summarized above), we conclude the trial

court’s error, if any, did not affect Wei sner’s substantial rights. The other evidence admitted without

objection supported the jury’s determinations. See Motilla, 78 S.W.3d at 355. Additionally, most

of the evidence contained in Jones’s statement also was admitted without objection in Hill’s and

C.W.’s testimony. See C’oble, 330 S.W.3d at 282. Because any error by the trial court in overruling




                                                  —3—
\Veisner’s ohjectton to Jones’s testimony was harmless, we   ovemile   Weisner’s sole Lssne.

       \Ve altirm the trial court’s judgment.




                                                      OShY
                                                      USTICE

Do Not Publish
Tix, R. APP. P 47
I 10685F.U05




                                                -4-
                               Qrtiurt if :\ppiat
                       .Yifth EIitrirt uf ixaz at Ia11a
                                      JUDGMENT
SEAN WEISNER, Appellant                           Appeal from the First Criminal District
                                                  Court of Dallas County, Texas. (Tr.Ct.No.
No. 05-11-00685-CR          V.                    Cause No. F 10-58692-H).
                                                  Opinion delivered by Justice Moseley,
THE STATE OF TEXAS, Appellee                      Justices Francis and Lang participating.


       Based on the Court’s opinion of this date, the judgment of the trial court is AFFIRMED.



Judgment entered February 22, 2013.
                                Qltutrt uf i\ppiab
                       Yif11! t1istritt nf ixa at a1taa

                                      JUDGMENT
SEAN WEISNER, Appellant                           Appeal from the First Criminal District
                                                  Court of Dallas County, Texas. (Tr.Ct.No.
No. 05-1 1-00686-CR          V.                   Cause No. F 10-58626-H).
                                                  Opinion delivered by Justice Mose Icy,
THE STATE OF TEXAS, Appellee                      Justices Francis and Lang participating.


       Based on the Court’s opinion of this date, the judgment of the trial court is AFFIRMED.



Judiment entered February 22, 2013.




                                                  J  MOSELEY
                                              ‘   JUSTICE